                            Case 2:21-cv-05337-TJH-SP Document 1-1 Filed 06/30/21 Page 1 of 11 Page ID #:10
                                                         Exhibit A to the Complaint
Location: Los Angeles, CA                                                                           IP Address: 75.83.60.29
Total Works Infringed: 91                                                                           ISP: Spectrum
 Work     Hashes                                                                UTC          Site          Published     Registered   Registration
 1        Info Hash:                                                            06/15/2020   Tushy         06/14/2020    06/25/2020   PA0002255507
          6E2CCB0D6151A9313FD989EBD1E9C664C75DB9E8                              03:49:07
          File Hash:
          4A0841050290F8B54E474A8CB711FB28E16D276A25EA6244FC2660BF0E925D9F
 2        Info Hash:                                                            12/28/2020   Blacked       12/28/2020    01/05/2021   PA0002269956
          7BCAF3207D7ADED3194F9AD8EA8BA3A9B147F568                              20:43:01     Raw
          File Hash:
          8E557F72C44AAC0DFA29657A6636DE991F5E4DF30137A26C7DD96D6B64F21E2D
 3        Info Hash:                                                            12/21/2020   Tushy         12/20/2020    01/05/2021   PA0002269960
          10AD926BA54EE0DA3D00E96EBE377053FAB0E6AE                              06:31:54
          File Hash:
          46F41B092A095715186272E856EAF705E3805D7F0FCCFD42E93DBCA01822E2DB
 4        Info Hash:                                                            12/06/2020   Tushy         12/06/2020    12/28/2020   PA0002269080
          1194E183FFDF71459B475A921BBF2F0A91EDB324                              21:11:48
          File Hash:
          60CB587DFFECA8818C81522C75AD5A7F64C3BAB32AFF7A0F3DFE604355A7BD11
 5        Info Hash:                                                            11/29/2020   Tushy         11/29/2020    01/04/2021   PA0002277033
          3B985773ED49893BA05D13531465979218990E09                              21:39:21
          File Hash:
          0EC53CAADB9EC8F6AEC5491FE49FD97ABE6E62EFDFCB62B380910B853BC32269
 6        Info Hash:                                                            11/15/2020   Tushy         11/15/2020    12/09/2020   PA0002274948
          95CCAA344DDCA8677C80F9A8CC4A7886EBFFFF21                              21:47:16
          File Hash:
          E113AF2408A41FBA349FB0BACDB190622DBDD49DC6C4A83810F50DD005B5941D
 7        Info Hash:                                                            09/28/2020   Blacked       09/28/2020    10/22/2020   PA0002261800
          A14BE7C478AEA30A9CDD1E1189344B7690C0C5F6                              20:22:02     Raw
          File Hash:
          F63C87FC2DE9AF3AE5B0803EA75F2ECD3EE51ACC21B0A12F11F155DB8E891C77
 8        Info Hash:                                                            09/24/2020   Tushy         09/14/2020    09/29/2020   PA0002258682
          2B53DB906A90120E6BCA1F1C48F7CFFFA70F48D4                              19:38:40
          File Hash:
          E11D745CCC75F90A86A35DBD726E9CF24F0A19F75C1F4840BD75F3FA2C735D40
                       Case 2:21-cv-05337-TJH-SP Document 1-1 Filed 06/30/21 Page 2 of 11 Page ID #:11

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         09/07/2020   Tushy     09/06/2020   09/22/2020   PA0002265873
       BAD5DF1D7C31988A19ED6D87909F621D68F99651                           07:39:12
       File Hash:
       2AAB2EBE94960B902CBA8524DFD5AB098DC42382C9CBC25DFB4133CA1F16FDCD
10     Info Hash:                                                         08/23/2020   Tushy     08/23/2020   09/05/2020   PA0002255481
       FFF5CDD8C2A8CD2E699A7EAC032587E49657942A                           18:43:04
       File Hash:
       E04143F294740C42E3373743AE5089F24ADCADD0CD0245BE90525B492268BC57
11     Info Hash:                                                         08/02/2020   Tushy     08/02/2020   08/31/2020   PA0002265633
       C8B32768F0581FB37123BD7AABBFAB15715FE0F5                           20:11:08
       File Hash:
       22B950C18BC8529EB778B3637ED51C287EADD414696D98C21592987DC5DD7848
12     Info Hash:                                                         07/29/2020   Tushy     07/26/2020   08/31/2020   PA0002265634
       AAF0D0950C6DA2C3626B6CB1AF1B30FBDA788521                           15:04:02
       File Hash:
       C99FCE70EC40E33C6394F27F57FE3EB54CDCAE30F05B59803A2295CA06D84168
13     Info Hash:                                                         07/20/2020   Tushy     07/12/2020   07/20/2020   PA0002248965
       224831A748AD8CD03F87A71D40FE178BA58F2B72                           16:49:38
       File Hash:
       A0DED680F493DCBD342DBF7EE602D8544ED8B66F9B1E05F534A40FA198F85534
14     Info Hash:                                                         07/13/2020   Blacked   07/13/2020   07/20/2020   PA0002248963
       95000608874FECCD1372DCDECE62EA102DC6C9A9                           23:34:04     Raw
       File Hash:
       E95368585EF0EA13DAAAB3A9B3F53544F978FCF6F52BC2B5C4B3BB72FB67FF5E
15     Info Hash:                                                         07/03/2020   Tushy     06/28/2020   07/17/2020   PA0002248597
       1D0E91F9F90E9981F9A8B3D5C36587FDFCD5784B                           05:47:36
       File Hash:
       7EA5BA6EF251127E595FBBF01ACCF4BDF1E654A566A6E8461A91B812A7B168B8
16     Info Hash:                                                         06/22/2020   Tushy     06/21/2020   08/03/2020   PA0002259102
       769FBA791C1BA391AC1CFD33C2E786E269737CC5                           07:00:57
       File Hash:
       3C12119AEE153C49602F8A589103AEBF6A7073822963C0E4C5790C775724EECC
17     Info Hash:                                                         06/08/2020   Tushy     06/07/2020   06/25/2020   PA0002255506
       271417C67AF2A68573034295F75E7F1CF9393C5D                           03:00:38
       File Hash:
       39969D47D65DC6B0386E605E1BE7EDA6CE3585AA481139C3C7AD6BDD8ECA3CF3
                       Case 2:21-cv-05337-TJH-SP Document 1-1 Filed 06/30/21 Page 3 of 11 Page ID #:12

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         06/01/2020   Tushy     05/31/2020   06/16/2020   PA0002253261
       16DD6F6353EEA93BFFC6182356C266BDC624FCAE                           02:21:15
       File Hash:
       74DA5C6F27BCE3A11FF976813407C0DAF5FBACD8F7414E2C350F8B1335298817
19     Info Hash:                                                         05/17/2020   Tushy     05/17/2020   06/16/2020   PA0002253264
       0AFE0446EAFA94964BF62DB4D0A75897F222DEE7                           22:28:48
       File Hash:
       E84AC055570C4868A2DB339BD0FF8CBDEFA88DCE00C0D6524485EAB36A7A7048
20     Info Hash:                                                         05/16/2020   Blacked   05/16/2020   06/22/2020   PA0002245639
       CFD37D689E3E5AF48D7F8A8CDF4E32DE99119EF0                           19:06:21
       File Hash:
       256887C986C0AC23B7FC0A550F8F8E0032E7974E4DC744EFE54C11FCD018BF82
21     Info Hash:                                                         05/04/2020   Tushy     05/03/2020   05/19/2020   PA0002241474
       9D41345790EF2834B4C7BAF61484F3D3AB36EC0A                           21:21:08
       File Hash:
       9C31CE332836E6F4043294C9D0F9C5AE8F80ABFDF8F9E7AE423D886DC7A34595
22     Info Hash:                                                         04/28/2020   Blacked   04/27/2020   05/19/2020   PA0002241476
       54CA69329C1208FDD46B2FD64744EA1A9DC94C51                           05:03:08     Raw
       File Hash:
       BA4867795072FD797DD280C6691BC1237A67E1FF8326459C1EA7407C1566AA76
23     Info Hash:                                                         04/20/2020   Tushy     04/19/2020   05/05/2020   PA0002249081
       23C598A72BF78E60E2C2BCAC5DD83F13981F067C                           00:57:07
       File Hash:
       0CFEAF4D7C402E3BD65A41CB2AC8F48B6F9D5EF205BABA722F8CEB800B0DC312
24     Info Hash:                                                         04/12/2020   Tushy     04/12/2020   04/22/2020   PA0002237697
       9B7051A7D8E387536946C1C0A568F0B044462CE1                           20:41:09
       File Hash:
       929C5D23D8A40873034DEF5A596FDD63213ADBFCC955FF5EB76CA9A088AD4C07
25     Info Hash:                                                         04/12/2020   Blacked   04/11/2020   04/22/2020   PA0002237696
       343F820F5B838AB308F9AD8CE09C2D0380FF0083                           03:13:09
       File Hash:
       C8C6F22464849C0C0886B6FA6C624CECB7FEC5801EF97EBC00EB918B7D1D2B43
26     Info Hash:                                                         04/06/2020   Tushy     04/05/2020   04/17/2020   PA0002237308
       CF74C07E4CE744B8C031D261A5F8D6B395670EFC                           03:20:50
       File Hash:
       5A357FA0B984B36E4C42421BC700347B87D1115152C4C17ECB13FE6FC9E0ECA8
                       Case 2:21-cv-05337-TJH-SP Document 1-1 Filed 06/30/21 Page 4 of 11 Page ID #:13

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         03/29/2020   Tushy     03/29/2020   04/15/2020   PA0002244963
       80195A84AADE2ECE0977124E16D1C9E293119C41                           20:07:34
       File Hash:
       8AF821ADA0157939E048D106813087E9A744F93618C2621BF2A341134C054E7E
28     Info Hash:                                                         03/18/2020   Blacked   03/12/2020   04/17/2020   PA0002246106
       A0C1A35B6DC59916CC17CDFCF5D674F87CDCE6CF                           00:45:56     Raw
       File Hash:
       03CF1AC98A63B58B0954D55B439C51CC63D1FAB862949B04F786E3DEC4C321D6
29     Info Hash:                                                         03/17/2020   Tushy     03/16/2020   04/15/2020   PA0002244959
       32CA63FFF0DC9B9C74352D26DF5D2E887867A475                           06:20:02
       File Hash:
       99A6472BCBB1F99A6EB2D24A1B293D51DB4287B758C8AC489DCDC787AC902F90
30     Info Hash:                                                         03/12/2020   Tushy     03/11/2020   04/15/2020   PA0002244960
       BA86748A53FDF6AB4FCC7C57268D29741EEE870B                           05:09:31
       File Hash:
       05C221402F3AA99C97C4BF36E145D6E15F494823D93194451D316952E131AA97
31     Info Hash:                                                         03/07/2020   Tushy     03/06/2020   04/15/2020   PA0002244958
       03A8C351BCB3009EAEA4AE1CD28D33A718168520                           04:11:33
       File Hash:
       84E9B15A5EBB40EB40666CF167EF8B5D275E8B4E7BA504D42F727E296750839C
32     Info Hash:                                                         03/01/2020   Tushy     03/01/2020   04/15/2020   PA0002244962
       10197B514E2153321EC2ADA7CD8BDEF9CF6B06D5                           19:57:19
       File Hash:
       963012FFAB792ABC9ED23FEE944EB8F15CCAD02FA34A971420878705940B4D90
33     Info Hash:                                                         02/26/2020   Tushy     02/25/2020   04/15/2020   PA0002245083
       70D58307B1F484E26E28FCF00A0660170D5B4750                           21:04:41
       File Hash:
       B8D03ACBB8F6F8B58C09B9ACD86D44D0C3831991B284518CC6714B8BB1FF3D61
34     Info Hash:                                                         02/22/2020   Vixen     02/18/2020   03/18/2020   PA0002241449
       AD5A2C097FA4F96DC335186792DB9671414E00F6                           19:46:56
       File Hash:
       D8A29BDFAAA4AA9A9B54FE96761793BC0C8E85458C49BB044CBC17A6D7A832E0
35     Info Hash:                                                         02/22/2020   Tushy     02/20/2020   03/18/2020   PA0002241623
       FA62E13410BC1EC6061022331D742C3E0E47590C                           07:04:59
       File Hash:
       AB339829B42722F8A6C4A3ED8E1B45007C88A273899329302966367595FB5C08
                       Case 2:21-cv-05337-TJH-SP Document 1-1 Filed 06/30/21 Page 5 of 11 Page ID #:14

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
36     Info Hash:                                                         02/11/2020   Tushy   02/10/2020   03/15/2020   PA0002240548
       F8FE175FBBE5CEA0FCE382F4F1004EB7AFFE636B                           21:01:36
       File Hash:
       F930A40BE1A36E4969F50EEB2DA5450A752607BEA627C117771477BD42D88EC8
37     Info Hash:                                                         02/06/2020   Tushy   02/05/2020   03/15/2020   PA0002240545
       AE992DDE605781C6AA5E350A96020173DD075E2C                           03:50:58
       File Hash:
       FBDABD91E0C426229C4DF44B57E2B7B410E72AF864E6C5D297E8963F80A28F58
38     Info Hash:                                                         01/31/2020   Tushy   01/31/2020   03/15/2020   PA0002240443
       B1B474E399C420423DBB120354261BB0B7618BB7                           22:54:53
       File Hash:
       F88068DFD8387846173C3FB9E7CC65ED95F4DCC03CAEB7F97FB5D9A9A0F6A15A
39     Info Hash:                                                         01/26/2020   Tushy   01/26/2020   02/20/2020   PA0002237626
       F5E3FB375530A6C1B0CE2DBE4FC2D6A007BE6260                           20:41:14
       File Hash:
       CAAAE092367BEF637A8D91E4C469594AED615950E29018B784AD7C441E5FF8F1
40     Info Hash:                                                         01/21/2020   Tushy   01/21/2020   02/20/2020   PA0002237627
       D7E81B6C0396F026E37D88C977206F3B880B190E                           22:17:26
       File Hash:
       A9519EF2FA8BF4810B69F295EE88DA7A626E31F2CC8A097E6E2387372926AEEB
41     Info Hash:                                                         01/17/2020   Tushy   01/16/2020   02/20/2020   PA0002237625
       8E30519769F278C358FA626E65329DA7C42438FB                           06:13:37
       File Hash:
       26B6011FFE6BD5D78A97938857B528D2953E66F46E0E86ACC6EFA79284AD0145
42     Info Hash:                                                         01/11/2020   Tushy   01/11/2020   02/03/2020   PA0002236483
       F2724448C430F1856A24D3FB88ADAF8C9D0C37F3                           18:45:00
       File Hash:
       12FB8ADDD4F69420AF941347A64BD8E9D13EF785505DA1265A86D52439CD8569
43     Info Hash:                                                         01/07/2020   Tushy   01/06/2020   02/03/2020   PA0002236202
       427564223D1B9DE7A5B163CEF0FBAF0F8F505BF8                           05:32:10
       File Hash:
       F13CAAAA2FC66215EA2E2C934B3FAF6898EF986B7AA20594144A5C3E43D8525F
44     Info Hash:                                                         01/01/2020   Tushy   01/01/2020   01/27/2020   PA0002223953
       2E30B834A197ECB6DF9A14D0A8D3DA36499C5A16                           19:59:32
       File Hash:
       BF12D2773F7227CDCB15D6E6EC585DFECDFEFAAFECDC24F6DC1E66CA33B80BB8
                       Case 2:21-cv-05337-TJH-SP Document 1-1 Filed 06/30/21 Page 6 of 11 Page ID #:15

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
45     Info Hash:                                                         01/01/2020   Tushy     12/27/2019   01/22/2020   PA0002234861
       70E1F4BD1317961D264D8DA5A79E2B2377B1E889                           01:33:23
       File Hash:
       58203CF67C5512880EEC59B22D6B0D0ABC63A12F6E6D5F22D207DC1562081AC0
46     Info Hash:                                                         12/22/2019   Tushy     12/22/2019   01/22/2020   PA0002234863
       AC6471AC84DF0CEC5AFFD6460196636BE9717671                           21:39:02
       File Hash:
       E9227E09DCAC48A10D2C333D5AFF0FE82E70CE2BAA680547C3B528FFC5BC7375
47     Info Hash:                                                         12/21/2019   Blacked   12/21/2019   01/03/2020   PA0002219632
       3C14287BE2D3E5D157ECD1E229531CC19C5C8E74                           22:21:43
       File Hash:
       03C7B1F0EADE1D38CDDE1D3E47C9361D471518DAC16B84568C6440BB03933B68
48     Info Hash:                                                         12/12/2019   Tushy     12/12/2019   01/03/2020   PA0002219634
       509E23690AC6732CEF5476C88AEF9961E670E68B                           19:03:52
       File Hash:
       C1AEF420CA9A04AF1F4093FD59945CAEC6E878C06D001B1D20BA3BD8D7C92CC9
49     Info Hash:                                                         12/12/2019   Tushy     07/15/2018   08/07/2018   PA0002132406
       154B4A69FFE2BB86ED95D4CCCF1E2B95252B7179                           18:25:48
       File Hash:
       25C81ED2117705BBCD032B714CA70D15C270191599F2F8BE1BA384D392FC7CCF
50     Info Hash:                                                         12/08/2019   Tushy     12/07/2019   12/17/2019   PA0002217666
       F83080939B7B3488E13614AE8581A363B64D93D6                           06:43:25
       File Hash:
       33354BE74793EF8BC0AF14EA6FD759BBA391760A228AC9F8BAFD8C007BCB8822
51     Info Hash:                                                         11/23/2019   Tushy     11/22/2019   12/03/2019   PA0002232052
       CF8BD04348BC322F4006C4B2BE9693BF3AAD5FB5                           17:26:31
       File Hash:
       CFA72EA152DD827C145166E600349017CCEFD9C1FCDA3374115C2BCAD05C0681
52     Info Hash:                                                         11/18/2019   Blacked   09/02/2018   11/01/2018   PA0002143413
       C76714C07B50EE0FE118272431117F2DDDC30E15                           03:05:24
       File Hash:
       211F5C323C06C8C41A64998676FDCC2C3172142328F132032DFA9CC295E47786
53     Info Hash:                                                         11/08/2019   Tushy     11/07/2019   12/03/2019   PA0002232040
       A2ECF9E084F4D16FF5AE34F318AB7A201D47F292                           05:03:28
       File Hash:
       A5E2294B2F077AAC8BFF4684AB14BADA6CC1CADBD25EB7498E33C3C4CD2E39DF
                       Case 2:21-cv-05337-TJH-SP Document 1-1 Filed 06/30/21 Page 7 of 11 Page ID #:16

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
54     Info Hash:                                                         10/29/2019   Tushy     10/28/2019   11/05/2019   PA0002227106
       E809F5CB95340E9F927B925DCBD334D561729213                           03:24:09
       File Hash:
       9E523ADD892BECAC5B2A5C5CC1E3FA54A9FCE55B6E2B47C35A8C0A914E35396C
55     Info Hash:                                                         10/27/2019   Blacked   10/27/2019   11/15/2019   PA0002211841
       99F65D2F85437CCC18F283ED9B0019C496F86A3A                           18:09:15
       File Hash:
       1F6E832562C625E9D1B7FCA3ADCD184EF958B9197E517F69D09FCBF8ACE88CEE
56     Info Hash:                                                         10/24/2019   Tushy     10/23/2019   11/05/2019   PA0002227103
       41A89046FDB29BE0673851A3295E42603D75DE31                           03:56:39
       File Hash:
       F00CB16B8367BF7FD7F2A21EE435B235CF6B011F72EDC56C15DBF26FBB959ABB
57     Info Hash:                                                         10/04/2019   Tushy     10/03/2019   10/21/2019   PA0002207743
       EE2DC0971A509C4F77D5184953CC98BE78EA499D                           03:21:17
       File Hash:
       158284600E9EB500ED3B2CD4663654066F6CFD2A3EA74B14B5320A657628D6BC
58     Info Hash:                                                         09/28/2019   Tushy     09/28/2019   10/21/2019   PA0002207776
       A0156C44332D56CCC9070ADAE1AB6CD0DCF8BBD7                           21:56:37
       File Hash:
       BA600C3B7469CB111A2312D8F50B18D940D2EB85B880992EC3250B1C35DAA0FC
59     Info Hash:                                                         09/24/2019   Tushy     09/23/2019   10/07/2019   PA0002205466
       AAD0FF0960BD9024DB68B5DBF4FC56FCDECD6C2C                           03:03:57
       File Hash:
       FC53C039131B9EACB19F232BAC3627FF51FFA42F09C6ABC2930F4CFC5FAE0414
60     Info Hash:                                                         09/19/2019   Tushy     09/18/2019   10/01/2019   PA0002217340
       670EA0A73E7799B7ECB1013A390E5A0047629237                           04:57:29
       File Hash:
       AD6AF3C5814770F5D439F8059C82ABA03486F16DC7E12DDEFEED91A1D3C88AAA
61     Info Hash:                                                         09/14/2019   Tushy     09/13/2019   10/07/2019   PA0002205470
       B9D644E026CBB15CB2E9451D9D0ECDBF909E390C                           14:07:24
       File Hash:
       103EE3DD605525C844C1EC3FFAC830D1A9A88DA600BA68BA617E40025925989A
62     Info Hash:                                                         09/14/2019   Blacked   09/09/2019   10/01/2019   PA0002217358
       EDD246102F655AB581B411D002F4360596284AA9                           11:30:10     Raw
       File Hash:
       7802590E3AFF1223F6964440EB6F58B5D3F9E42461332FBB7A0DD0A47A7FE400
                       Case 2:21-cv-05337-TJH-SP Document 1-1 Filed 06/30/21 Page 8 of 11 Page ID #:17

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
63     Info Hash:                                                         09/14/2019   Vixen     09/11/2019   09/25/2019   PA0002203160
       A3B229014835BD08076E817076311F30AA472A99                           08:16:40
       File Hash:
       117095AD0B638924D77690E315D506ACF73AB62D0480D33C7DE09E8DC75FFF5A
64     Info Hash:                                                         09/08/2019   Tushy     09/08/2019   10/01/2019   PA0002217338
       5EF885846A3C452B3B9B5DF1B305CF03A9C4D304                           22:33:45
       File Hash:
       C9D8B4958153AACDA567466D40D29E174FA01F1EB46FCB737568F5CDFB2BCE33
65     Info Hash:                                                         09/03/2019   Tushy     09/03/2019   09/13/2019   PA0002200699
       18760439AC86C609E75A7BD75F41581CB93CD297                           22:10:24
       File Hash:
       56C862948C8F24D4553E1E82891F4A966C387BE8B7BCEE33D8F8062EAFCFA614
66     Info Hash:                                                         09/02/2019   Vixen     09/01/2019   09/17/2019   PA0002216134
       53CF882D31EA28C0ABD77464B5B5803198C4ABA3                           05:46:09
       File Hash:
       73D2AAB89B7D009E06FE733847F0BBB1DE7A26C655D9E07FD9515D82FD4E8F9F
67     Info Hash:                                                         08/30/2019   Tushy     08/29/2019   09/17/2019   PA0002216128
       BE3C9843990A5298C8561E59574A1AA99BB8E539                           04:00:23
       File Hash:
       2A9D7D3B527596477972EE809D3FE973E1408E979FA36B7C475A2DB920F9C869
68     Info Hash:                                                         08/24/2019   Tushy     08/24/2019   09/17/2019   PA0002216213
       48733BC4A39F64F0E1BDAB3902401DB2153DBF59                           22:38:24
       File Hash:
       9F055996FDB9A1C09340DFAC596384AA1699A8C5BEEECB2E0DC1131C2642C4BB
69     Info Hash:                                                         08/23/2019   Blacked   08/23/2019   09/11/2019   PA0002199989
       3A54C2D1498FBCEFB12D88C3A8679662FE0B440B                           20:20:53
       File Hash:
       49478B9A5A0DE609D68FCF73946C83E36F6A895193143EF44BF6C2F82582A5C3
70     Info Hash:                                                         08/20/2019   Tushy     08/19/2019   08/26/2019   PA0002213301
       35BDFC7EC456E6B61BECF6AD6FBF075E74E0DE25                           03:38:10
       File Hash:
       569C59990355C31E5F08B95CF36EFD60830CB96A8E3D0957EB6A5B7FE69FEE2F
71     Info Hash:                                                         08/20/2019   Tushy     08/14/2019   09/17/2019   PA0002216214
       DF96C85A59AB07238A791CB54A9E8618884F3626                           03:32:42
       File Hash:
       E52B6FD3472EFBF0E867C1061BA783246EBF17CC7D7A475B96EF423FAC315115
                       Case 2:21-cv-05337-TJH-SP Document 1-1 Filed 06/30/21 Page 9 of 11 Page ID #:18

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
72     Info Hash:                                                         08/10/2019   Tushy     08/09/2019   09/11/2019   PA0002199987
       6DBF8A07F44F028E8718DFBFEC4A1D11AF59BE56                           00:10:53
       File Hash:
       2396F4921C137C647D8008BFBB03C39C1DDC41DAAC01D9BA48F363FF5AF71644
73     Info Hash:                                                         08/04/2019   Tushy     08/04/2019   08/22/2019   PA0002195508
       F5ED18277E1F379D998D2FE94A8CBD62744F86A8                           21:06:08
       File Hash:
       C750A58BA2EA03DEEC72A407E322AD6558016CB1373F7FB93864F189F559105B
74     Info Hash:                                                         08/02/2019   Blacked   07/16/2019   08/02/2019   PA0002192306
       DC468B357B918413C130B28A9B11AF86E2919158                           22:09:37     Raw
       File Hash:
       D9812DE8B99DBA8CDD8EF04CC5E2BFA310CA71BF155F2C5CC8D38E14C2017017
75     Info Hash:                                                         07/31/2019   Tushy     07/25/2019   08/22/2019   PA0002195515
       4A4166BC047EFE506E55BFDD79A956DA04CB968F                           16:31:28
       File Hash:
       6567F1174E11413E7AD8A4AB11CFC58FFC942502DCB95211EEA415F46F72AA3C
76     Info Hash:                                                         07/31/2019   Tushy     07/30/2019   08/22/2019   PA0002195506
       25FEA3FD572BC00EA3825CFC8C05A8068B8B423D                           12:42:05
       File Hash:
       7152010B0D39371207600207DB274FAAEDD6E5A5C6A7C6F6AE6CB38E4A5EBBE6
77     Info Hash:                                                         07/28/2019   Blacked   12/16/2018   02/02/2019   PA0002154976
       EC8F6C8D5F1335AFA125CDA61B014F7BBF16EF6A                           21:58:06
       File Hash:
       4F95CCC81B20CA5C9348A87E5ECE7C7DCC164E7928AA3B618FD18CA421BAFF27
78     Info Hash:                                                         07/05/2019   Tushy     07/05/2019   08/27/2019   PA0002213300
       8F3B910AE57207109EC67538F24D8D39B4DF524D                           18:05:26
       File Hash:
       9F66A4E0A7591B21704D3FFF246FBA254A816C87D2801350AB7A05FA1398CBB9
79     Info Hash:                                                         07/03/2019   Vixen     02/08/2019   03/24/2019   PA0002183193
       4461E54F618F9AE93EE0D3ABE6219F4003A24556                           21:43:23
       File Hash:
       3A9F2FB9507C68462A8B5861DE8A247687BF5EDD514E55C555AD6440DAE20678
80     Info Hash:                                                         07/02/2019   Blacked   07/01/2019   07/17/2019   PA0002188302
       EABFFC6DDCC2E581166D3E86C528A570CA9215AD                           16:15:32     Raw
       File Hash:
       73B715F6AC7F506A697AB7F43FE9BF94A157FCB2D43B47BF7A397FD3CA85AD99
                      Case 2:21-cv-05337-TJH-SP Document 1-1 Filed 06/30/21 Page 10 of 11 Page ID #:19

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
81     Info Hash:                                                         06/30/2019   Tushy     06/30/2019   07/17/2019   PA0002188300
       294E439AF18D16F7D4F77A7EE7BE81A3141B5EBF                           20:54:08
       File Hash:
       434B6ABFCD119FEE192797214D0CB8DA5AF2C5CE0CBFAD8D8363931753675C83
82     Info Hash:                                                         06/26/2019   Tushy     06/25/2019   08/27/2019   PA0002213234
       8F90231D929165419C04B88A9D86829810A8F659                           05:46:48
       File Hash:
       0553FAF7A22454F2A2B424C17D1D8BB0C4735DD94BD03E6A1A96DD1B0431CA71
83     Info Hash:                                                         06/20/2019   Tushy     06/20/2019   08/27/2019   PA0002213262
       55EAABAF80FC2E52A45B322BE7D00B3FD5E8C484                           23:09:38
       File Hash:
       4B55037E2BC9E6D193942BD55D4325AA39913D54226D45C866A94018F172E76A
84     Info Hash:                                                         06/20/2019   Blacked   06/19/2019   08/27/2019   PA0002213298
       766EED5D42D79927F4B41F431DC4E911275F0B3D                           05:02:00
       File Hash:
       6E4AF44B55494F5E05B6D71BE946A7845B5165A7E8FF3CF96DC9659848E216E1
85     Info Hash:                                                         06/07/2019   Blacked   06/06/2019   08/02/2019   PA0002192288
       6FA4481085DDB729E7C58E8D3692B74AF63A4F3D                           03:27:34     Raw
       File Hash:
       E6A457ACB592AA6E129123E65E9D7D572C6F385F040995A029310D30D6DCB466
86     Info Hash:                                                         06/06/2019   Tushy     06/05/2019   07/17/2019   PA0002188310
       12FF1B0FFE5A134A6044D139F0BDA0A1FCA563E6                           07:39:26
       File Hash:
       E765C142295B509BE1D38781224D2AD5C2F8D8FF756C68A4B6F38F880BC79F0A
87     Info Hash:                                                         06/01/2019   Tushy     05/31/2019   06/17/2019   PA0002181300
       467F7D2C1ED091BBD36CB44621D8F8C63BD4089C                           07:32:18
       File Hash:
       81DAE07FE75C61FAE5E2B0B06B7C0258DC5563A0462C7BD7476C0E66F231F053
88     Info Hash:                                                         05/28/2019   Blacked   05/27/2019   06/13/2019   PA0002180951
       3BDBA1FCA8DD25F4E9E5BEE72BCD096EE0BF2D70                           06:13:56     Raw
       File Hash:
       BFC06E4E85A8C084781AFFB24ADE16C25B60277CD1D55301751EE7F69F53245E
89     Info Hash:                                                         05/21/2019   Tushy     05/21/2019   06/17/2019   PA0002181294
       71AEDADEDB9940F5C98645531743702E1FA97FD2                           23:21:46
       File Hash:
       779059D7C821B2E3C5C0DD8017FB94DF4A50AC338BEACD2A41BEBDDA1A8B2514
                      Case 2:21-cv-05337-TJH-SP Document 1-1 Filed 06/30/21 Page 11 of 11 Page ID #:20

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
90     Info Hash:                                                         05/16/2019   Tushy     05/16/2019   07/05/2019   PA0002206381
       E2837222C382AC890124A1BC8EA86FE2D30B55F3                           21:58:38
       File Hash:
       A3A1800A5EE0C01A8BA8D97C18D86ABE22F9F7365734ACE49030F545AFF443A6
91     Info Hash:                                                         05/05/2019   Blacked   05/05/2019   07/05/2019   PA0002206372
       E185A2C10378439CE69B0F3AB675F509330A4E3B                           20:46:58
       File Hash:
       84DDAB7CE514D58FF636060BBBB0EACA9075F2B9864C4715CE27A4C7B32C426E
